986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stewart T. SMYTHE, Plaintiff-Appellant,v.MASTER AUTO SERVICE CORPORATION;  Samuel Archer Green;Amelia B. Green;  Harry W. Jernigan, III, C.P.A.,Defendants-Appellees,Alexander Pierce SMITH, Trustee;  United States Trustee,Trustees-Appellees.
No. 91-2389.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 12, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-91-111-N, BK-86-20615)
Stewart T. Smythe, Appellant Pro Se.
Robert Clinton Stackhouse, Jr., Stackhouse, Rowe & Smith, Norfolk, Virginia;  Harry William Jernigan, III, Virginia Beach, Virginia; Alexander Pierce Smith, Alexander P. Smith & Associates, Norfolk, Virginia;  Debera Frick Conlon, Assistant United States Trustee, Norfolk, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Stewart T. Smythe appeals from the district court's order dismissing his appeal from the bankruptcy court's final order and denying his motion to alter or amend judgement.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smythe v. Master Auto Service Corp., No. CA-91-111-N (E.D. Va.  Nov. 7 and 21, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED